Citation Nr: 1723163	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 1995.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a previously denied claim of service connection for sleep apnea.

In October 2013, the Board reopened the previously denied claim of service connection for sleep apnea, and remanded the underlying service connection claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In April 2015 and again in November 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that this matter does not appear to have been recertified to the Board.  However, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2016).  As the Board is granting the claim of service connection for sleep apnea, there is no prejudice to the Veteran in proceeding with the matter.


FINDINGS OF FACT

1.  Obstructive sleep apnea was not noted at the time of examination, acceptance, and enrollment into active service; and the evidence does not clearly and unmistakably show that obstructive sleep apnea preexisted the Veteran's entrance into active service.

2.  The evidence is at least evenly balanced as to whether the Veteran's current obstructive sleep apnea is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, when there is evidence that a disorder preexisted service, the Board must consider the principle that every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Significantly, however, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service").

Initially, the record establishes that the Veteran has a current diagnosis of obstructive sleep apnea, as recorded on the April 2012 VA examination report.  

In this case, the Veteran generally claims that his current sleep apnea is related to service.  In this regard, in a June 2011 statement, the Veteran's roommate from August to November 1993, while attending Hospital Corpsman "A" School at the Naval School of Health Sciences, stated that he observed the Veteran snoring loudly during his sleep and appeared to refrain from showing any air exchange at all.  He further stated that on more than a few occasions, he had to shake the Veteran to wake him up in fear that the Veteran might stop breathing altogether.  Also, in a March 2009 statement, the Veteran's brother stated that in March 1994, while the Veteran was sleeping, he noticed that the Veteran was snoring loudly and that the snoring would stop every two to three minutes.  He further stated that after observing the Veteran gasping for breath and stopping breathing for about 10 seconds, he woke the Veteran up.  He also stated that the weekend following this incident, he again observed the Veteran snoring and stopping breathing while sleeping.  In written statements, the Veteran has asserted that he never went to get his sleeping disorder checked out during service because he never believed his roommate when he would tell him about his sleeping problems (thinking his roommate was just joking), and because he had never heard of sleep apnea at that time.  See January 2012 Notice of Disagreement and July 2013 Substantive Appeal.  In his July 2013 substantive appeal, the Veteran also indicated that he never went to get his sleeping disorder checked out during service because he was in denial of having any medical problems, since he was only 22 years old and felt invincible back then.  

With regard to the above statements concerning observable symptoms and treatment in service (or lack thereof), the Board finds that such statements are competent.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board also finds that these statements in this regard to be credible, as they are consistent with each other and have been the same throughout the appeal.

Moreover, in a July 2011 letter, the Veteran's VA primary care provider, Dr. S.R., who first diagnosed the Veteran with obstructive sleep apnea in December 2008, opined that there was "a high probability that [the Veteran's] snoring first detected by his roommate in 1993 was a sign of obstructive sleep apnea."  He also opined that "[b]ased on [the Veteran's] clinical presentation, history of disruptive snoring for many years, and development of hypertension, it is my opinion to a reasonable degree of medical certainty, that [the Veteran] developed obstructive sleep apnea while in active military duty."  Dr. S.R. noted that "[m]ost of the symptoms of obstructive sleep apnea are non-specific and often are not noticed by the patient or the physician," and that "[i]t is not unusual for a patient to present to medical attention complaining of unrefreshing sleep or daytime somnolence after having had a history of chronic loud snoring for many years."  

Although it appears that the above opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although this medical opinion did not contain an extensive rationale, reading the opinion as a whole and in context of the evidence of record, to include Dr. S.R.'s familiarity with the Veteran's sleep apnea, it is entitled to significant probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary probative opinion in the evidence of record directly addressing whether the Veteran's sleep apnea is related to service.  In this regard, although the April 2012 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service in the April 2012 VA examination report and again in a November 2013 VA addendum medical opinion, the Board previously found that these opinions were inadequate, as discussed in the Board's November 2013 and June 2015 remands.  

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current obstructive sleep apnea is related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for obstructive sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).

However, the Board notes that in a June 2015 VA addendum medical opinion, the providing physician indicated that the Veteran's sleep apnea preexisted service by opining that it was reasonable (greater than 50 percent likelihood) to conclude that the Veteran had sleep apnea at entry into service.  (To the extent that the physician opined that the Veteran's sleep apnea was not related to service, as discussed above, the opinion is inadequate as it was based on the physician's conclusion that the sleep apnea preexisted service.)  As such, and because it also found this opinion inadequate to determine whether the Veteran's sleep apnea preexisted service, the Board instructed that another addendum opinion be obtained in its November 2015 remand.  Accordingly, in January 2016, a VA addendum medical opinion was obtained from the same physician, in which the physician opined that it was clear and unmistakable that the Veteran entered service with preexisting sleep apnea, and that it was clear and unmistakable that the Veteran's preexisting sleep apnea was not aggravated beyond the natural progress of the disorder during his service.

As the Veteran has shown that his current sleep apnea is related to service, and there is evidence that sleep apnea preexisted service, the Board must address the presumption of soundness.  The first question in this regard is whether sleep apnea was "noted" on entry into service.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2016).  In this case, the June 1992 service enlistment examination report, however, indicated no defect or diagnosis relating to sleep apnea.  Therefore, pursuant to the applicable statute and regulation, sleep apnea was not noted at entry.

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been in sound condition.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness has therefore attached in this case and can only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 
22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, as mentioned above, in January 2016, the physician opined that it was clear and unmistakable that the Veteran entered active military service with preexisting sleep apnea.  However, whether evidence of preexistence meets the clear and unmistakable standard is ultimately a legal question to be answered by the  Board. 38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  As part of the physician's reasoning, the physician reiterated from his prior June 2015 opinion that it was reasonable (greater than 50 percent likelihood) to conclude that the Veteran did have sleep apnea at entry into service.  In addition, the physician reasoned that the definitive test for sleep apnea is a sleep polysomnography and that it was not done at entry, nor was it likely to have been considered (due to availability and unaffordability), and that it was thus "moot that there was no 'unmistakable evidence that the disease . . . existed prior to service' since there was no way for this evidence to have been raised, evaluated or documented."  Thus, based on the opinion's internal inconsistencies and somewhat ambiguous statements, as well as the other evidence of record indicating that that the Veteran's sleep apnea did not preexist service, the Board finds that the evidence does not clearly and unmistakably indicate that sleep apnea preexisted his entry into service. 

Thus, as the evidence reflects that the Veteran's current sleep apnea is related to service and the presumption of soundness has not been rebutted, entitlement to service connection for obstructive sleep apnea is warranted.  See Wagner, 370 F.3d at 1094-96 (stating that in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


